Third District Court of Appeal
                               State of Florida

                            Opinion filed July 19, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                 No. 3D17-10
                          Lower Tribunal No. 16-1333
                             ________________


                      Fabrica de Fideos Rivoli, S.A.,
                                    Appellant,

                                        vs.

                       Famex Investments Limited,
                                    Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Rodney Smith, Judge.

     Dorta Law, and Matias R. Dorta, for appellant.

     Jones & Adams, P.A., and Matthew L. Jones, for appellee.


Before LAGOA, SCALES and LUCK, JJ.

     PER CURIAM.

     Fabrica de Fideos Rivoli, S.A., the defendant below, appeals a non-final

order denying its motion to dismiss the instant action for lack of personal
jurisdiction. Concluding that the trial court correctly applied the two-prong test for

determining whether personal jurisdiction may be exercised over a nonresident

defendant, we affirm. See Venetian Salami Co. v. Parthenais, 554 So. 2d 499, 502

(Fla. 1989) (providing that personal jurisdiction over a nonresident defendant

exists where: (1) the complaint alleges sufficient jurisdictional facts to satisfy

Florida’s long-arm statute, section 48.193 of the Florida Statutes; and (2) the

nonresident defendant has sufficient minimum contacts with Florida to satisfy

constitutional due process concerns).

      Affirmed.




                                          2